DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Amendment filed February 18, 2021.
Allowable Subject Matter
3.	Claims 1-20 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of coaxial aimer imager assemblies, aimer pattern projector assemblies, and methods for scanning and image capturing with aimer patterns, the identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 1-20 of the present claimed invention. Specifically, prior art fails to teach the claimed coaxial aimer imager assembly, comprising: an imaging lens-sensor module; and a coaxial aimer module having a central opening configured to align with a line of sight of an imaging lens of the imaging lens-sensor module, and operably coupled to the imaging lens-sensor module; wherein the coaxial aimer module includes two or more aimer pattern projectors and operably coupled to a printed circuit board (PCB), and configured to create a combined aimer pattern coaxially aligned with the line of sight of the imaging lens. Prior art further fails to teach the claimed aimer pattern projector assembly, comprising: an LED light source; an LED aperture plate disposed in front of and coaxial with the LED light source; and a projector lens disposed in front of and coaxial with the LED aperture plate; wherein the 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398.  The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
June 7, 2020